Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31st, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 8-19, and 21-25 have been considered but are moot because the claims have been amended and they are addressed in the Office Action below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 to 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US Patent No. 7650933) in view of Shikazono (US Patent No. 6050328).
Regarding claim 22, Gilbert teaches a heat exchanger assembly (column 1 lines 6 to 7) comprising: a first row of heat exchanger tubes (58, finned tubes), each heat exchanger tube in the first row comprising a tube and a first plurality of fins on an exterior of the tube positioned concentrically around the tube (58, finned tubes, column 2 lines 21 to 29, Figure 5), … and a second row of heat exchanger tubes (52, finned tubes), each heat exchanger tube in the second row comprising a tube and 
However Gilbert does not expressly teach an outer edge of each fin of the first plurality of fins comprising a first pattern of bends defining a first cross-sectional shape; an outer edge of each fin of the second plurality of fins comprising a second pattern of bends defining a second cross-sectional shape that is different from the first cross-sectional shape, wherein the first pattern of bends are configured to form a plurality of gaps between each heat exchanger tube in the first row, and the first plurality of fins is in contact with the second plurality of fins at an offset such that the heat exchanger tubes of the second row at least partially fits into the plurality of gaps in the first row.
Shikazono teaches an outer edge of each fin of the first plurality of fins comprising a first pattern of bends defining a first cross-sectional shape (Figure 8A, column 4 lines 65 to column 5 line 21); an outer edge of each fin of the second plurality of fins comprising a second pattern of bends defining a second cross-sectional shape that is different from the first cross-sectional shape (Figure 8A, column 4 lines 65 to column 5 line 21), wherein the first pattern of bends are configured to form a plurality of gaps between each heat exchanger tube in the first row, and the first plurality of fins is in contact with the second plurality of fins at an offset such that the heat exchanger tubes of the second row at least partially fits into the plurality of gaps in the first row (column 6 lines 26 to 48, Figure 8A and 6B, 401U) to enhance the resistance of the heat exchanger (column 6 lines 28 to 30) for promoting heat conduction (column 1 line 6 to 11).

    PNG
    media_image1.png
    549
    404
    media_image1.png
    Greyscale
[AltContent: textbox (Shikazono: Figure 8A)]Therefore, it would have been obvious to a person having ordinary s kill in the art at a time before the invention was effectively filed to modify Gilbert to include an outer edge of each fin of the first plurality of fins comprising a first pattern of bends defining a first cross-sectional shape; an outer edge of each fin of the second plurality of fins comprising a second pattern of bends defining a second cross-sectional shape that is different from the first cross-sectional shape, wherein the first pattern of bends are configured to form a plurality of gaps between each heat exchanger tube in the first row, and the first plurality of fins is in contact with the second plurality of fins at an offset such that the heat exchanger tubes of the second row at least partially fits into the plurality of gaps in the first row in view of the teachings of Shikazono to enhance the resistance of the heat exchanger for promoting heat conduction.
For clarity, Gilbert teaches the two rows of heat exchanger finned tubes but does not expressly teach the specific bend patterns of the fins on the tubes. Shikazono teaches that the fins may be bent, come into contact with each other, have two different cross sectional shapes, and have a specific form where the first fin tube sits in the gaps of the second fin tube enhance the resistance of the heat exchanger for promoting heat conduction.
Regarding claim 23, as applied to claim 22, the combined teachings teach the invention as described above and further teach further comprising a corrugated baffle (Gilbert: 42), wherein each of the second plurality of fins of the second row of heat exchanger tubes (Gilbert: 52, finned tubes, Figure 3) are in contact with the corrugated baffle (Gilbert: 42, Figure 3, column 2 lines 39 to 42).
	Regarding claim 24, as applied to claim 23, the combined teachings teach the invention as described above and further teach wherein the corrugated baffle (Gilbert: 42) comprises a first slit (Gilbert: vented slit, 70, Figure 4) and a second slit (Gilbert: vented slit, 70, Figure 4) that both run along at least part of a plurality of grooves (Gilbert: vented slit, 70, Figure 4, ridge) in the corrugated baffle (Gilbert: 42), the first slit having a length less than the second slit (Gilbert: column 3 lines 60 to 64: The number and size of heat vent slits 70 may be increased or decreased, and the slits' shape may be varied as desired to accommodate fabrication techniques appropriate to the materials used to form baffle segments 42 and control combustion airflow).

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The amended claim incorporates portions of claims 3, 5, and 7. The presented amendment reads over the art relied upon and adds a corrugated baffle with a distinct pattern of slits that the specification notes and depicts to produce a good distribution of heat over the heat exchanger tubes. In the context of the rest of the claim 1 limitations and the Figures presented, Examiner finds no reason to reject the amended claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Subsequently dependent claims 4, 6, 8-19, and 21 are allowed.

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner was unable to find prior art to read on the limitation “wherein the corrugated baffle had a first edge and a second edge each parallel to the plurality of grooves, wherein the first slit and the second slit decrease in length moving away from the first edge and the second edge toward a center of the corrugated baffle.” Although the Gilbert does teach a corrugated baffle and modifications of the slits would be obvious to try to alter heat transfer efficiency, Examiner does not find it obvious to modify the baffles to have slits with different lengths moving away from the first edge and the second edge toward a center of the corrugated baffle. Additionally, the Application’s specification describes the significance of the pattern of the slits specifically. Therefore, Examiner finds no reason to reject the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762